Name: Council Decision 2013/89/CFSP of 18Ã February 2013 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: international affairs;  criminal law;  Africa
 Date Published: 2013-02-19

 19.2.2013 EN Official Journal of the European Union L 46/37 COUNCIL DECISION 2013/89/CFSP of 18 February 2013 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP (1). (2) On the basis of a review of Decision 2011/101/CFSP, the restrictive measures should be renewed until 20 February 2014. (3) However, there are no longer grounds for keeping certain persons and entities on the list of persons and entities to which the restrictive measures provided for in Decision 2011/101/CFSP apply. (4) In order to facilitate dialogue between the Union and the Government of Zimbabwe, the suspension of the travel ban imposed on the two members of the re-engagement team of the Zimbabwe Government listed under Decision 2011/101/CFSP should be maintained. Furthermore, the suspension of the travel ban should be extended to cover six additional members of the Government of Zimbabwe. (5) Decision 2011/101/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/101/CFSP is hereby amended as follows: Article 10 is replaced by the following: "Article 10 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 20 February 2014. 3. The measures referred to in Article 4(1), insofar as they apply to the persons listed in Annex II, shall be suspended until 20 February 2014. 4. This Decision shall be kept under constant review and shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.". Article 2 Annexes I and II to Decision 2011/101/CFSP are amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 18 February 2013. For the Council The President C. ASHTON (1) OJ L 42, 16.2.2011, p. 6. ANNEX Annexes I and II to Decision 2011/101/CFSP are amended as follows: (1) The following persons and entities are deleted from Annex I (a) Persons Chapfika, David Chigudu, Tinaye Elisha Nzirasha Chipanga, Tongesai Shadreck Kwenda, R. Mahofa, Shuvai Ben Mashava, G. Moyo, Gilbert Mpabanga, S. Msipa, Cephas George Muchono, C. Mudenge, Isack Stanislaus Gorerazvo Mudonhi, Columbus Mugariri, Bothwell Mumba, Isaac Mutsvunguma, S. Nkomo, John Landa Nyambuya, Michael Reuben Parirenyatwa, David Pagwese Rangwani, Dani Ruwodo, Richard Zhuwao, Patrick (b) Entities Divine Homes (PVT) Ltd (2) The entries for following persons listed in ANNEX I to Decision 2011/101/CFSP are added to ANNEX II: Murerwa, Herbet Muchemwa Mzembi, Walter Nguni, Sylvester Robert Nhema, Francis Chenayimoyo Dunstan Nyoni, Sithembiso Gile Glad Shamu, Webster Kotiwani